                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                   Plaintiff,                     )
                                                  )           4:18-012-01-CR-DGK
      v.                                          )
                                                  )
PHILIPPE LORA,                                    )
                                                  )
                   Defendant.                     )

           ORDER ADOPTING REPORT AND RECOMMENDATION CONCERNING
                       DEFENDANT’S COMPETENCY

       On August 23, 2018, the Court ordered Defendant to undergo a competency evaluation.

Defendant was subsequently determined to be incompetent to understand the nature and

consequences of the proceeding against him and to assist properly in his defense, and he was

hospitalized for treatment.

       Since being treated, forensic psychologist Adeirdre Riley, Ph.D. examined Defendant at

the Federal Medical Center in Butner, North Carolina.        Dr. Riley filed a report (Doc. 60) on

November 19, 2019, opining Defendant is now competent to proceed.

       On March 4, 2020, Magistrate Judge John T. Maughmer held a competency hearing and

issued a report and recommendation finding Defendant is competent to proceed. Neither party

objected to the report and recommendation.

       After making an independent review of the record, it is

       ORDERED that the Report and Recommendation of Magistrate Judge John T. Maughmer

is adopted in its entirety, and this court finds that Defendant is competent. It is further

       ORDERED that, pursuant to 18 U.S.C. §§ 3161(h)(1)(A) and (h)(4), the time between

August 23, 2018, and the date of this order is excluded in computing the time within which the

trial of this criminal action must commence.


           Case 4:18-cr-00012-DGK Document 74 Filed 07/16/20 Page 1 of 2
        IT IS SO ORDERED.

Date:   July 16, 2020                  /s/ Greg Kays
                                       GREG KAYS, JUDGE
                                       UNITED STATES DISTRICT COURT




         Case 4:18-cr-00012-DGK Document 74 Filed 07/16/20 Page 2 of 2
